DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (U.S. Patent 8,941,153).
With regards to claim 1, Lee discloses a method comprising: providing a patterned hard mask (24) over a substrate (20) (Figure 1); providing a treatment to a first section (100) of the pattern hardmask, wherein a second section (200) of the pattern hard mask does not received the plasma treatment (Figure 8); and etching the substrate to form a plurality of fins in the substrate (Figure 1) (Col. 2 lines 6-38, Col. 3 lines 39-65). 
Lee does not explicitly disclose providing from an ion source, a plasma treatment and etching the substrate wherein the first section of the patterned hardmask is etched faster than the second section of the pattern hardmask.
However Lee discloses performing an ion implantation treatment wherein the treatment implants a number if impurities at a desired concentration to provide regions 30_1 which etches at a different rate of 30_2 in order to provide height differences (Col. 3 lines 1-3, 39-67) which renders obvious providing from an ion source, a plasma treatment and etching the substrate wherein the first section of the patterned hardmask is etched faster than the second section of the pattern hardmask.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Lee to include the ion source plasma treatment and etching the first section faster than the second section as rendered obvious by Lee because the reference of Lee teaches that such ion implantation and etching rate difference allows for the first section and second section to be simultaneously etched while providing resulting fins of different heights (Col. 3 lines 52-63) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of achieving the desired etching using the teachings as rendered obvious by Lee. MPEP 2143D.
With regards to claim 2, the modified teachings of Lee renders obvious wherein the method further comprises forming a mask (234) over the second section (200) prior to the plasma treatment (Col. 3 lines 41-46 Figure 8).
With regards to claim 3, the modified teachings of Lee renders obvious wherein the plasma treatment is delivered through an opening of the mask (Col. 3 lines 41-46 Figure 8).
With regards to claim 4,
With regards to claim 5, the modified teachings of Lee renders obvious wherein the method further comprises removing the first section of the patterned hardmask (Col. 4 lines 1-3).
With regards to claim 7, the modified teachings of Lee renders obvious forming a first set of fins of the plurality of fins (100);  and forming a second set of fins of the plurality of fins (200) adjacent to the first set of fins (100) of the plurality of fins, wherein the second section of the pattern hard mask is disposed atop the second set of fins (Col. 2 lines 6-47, Col. 3 lines 39-65 discloses substrate 20 with section 100 for a plurality of a first set of fins, section 200 with a plurality of a second set of fins with hardmask 24 in the first pattern and the second pattern).
With regards to claim 8, the modified teachings of Lee renders obvious wherein the first set of fins is etched to a first fin height (100) wherein the first fin height is less than a second fin height of the second set of fins of the plurality of fins (200) (Col.3 lines 1-3, 55-65. discloses wherein the ratio of the fin heights may be greater than about 1.25; wherein the first fin higher is less than the second fin height)
With regards to claim 9, the modified teachings of Lee renders obvious wherein the plasma treatment is an ion assisted directional plasma treatment (Col. 3 lines 4-65 discloses wherein the treatment implants a number if impurities at a desired concentration to provide regions 30_1 which etches at a different rate of 30_2 in order to provide height differences wherein the depth of the ion implantation can be adjusted).
With regards to claim 10, Lee discloses a method comprising: providing a patterned hard mask (24) over a substrate (20) (Figure 1), the patterned hard mask including a first section (100) and a second section (200) (Figure 1); providing a mask 234) over second section (200) of the pattern hardmask (Figure 8); providing a treatment through an opening of the mask (24) wherein the plasma treatment impact the first section (100) of the pattern hard mask without impact the second section (200) of the pattern hardmask (Figure 8); and performing an etch process to the substrate to form a plurality of fins in the substrate (Figure 1) (Col. 2 lines 6-38, Col. 3 lines 39-65). 
Lee does not explicitly disclose wherein the first section of the patterned hardmask is etched faster than the second section of the pattern hardmask.
However Lee discloses performing an ion implantation treatment wherein the treatment implants a number if impurities at a desired concentration to provide regions 30_1 which etches at a different rate of 30_2 in order to provide height differences (Col. 3 lines 1-3, 39-67) which renders obvious wherein the first section of the patterned hardmask is etched faster than the second section of the pattern hardmask.
It would have been prima facie
With regards to claim 11, the modified teachings of Lee renders obvious wherein the mask is removed following the plasma treatment (Col. 3 lines 41-46 Figure 10).
With regards to claim 12, the modified teachings of Lee renders obvious wherein the method further comprises removing the first section of the patterned hardmask (Col. 4 lines 1-3).
With regards to claim 14, the modified teachings of Lee renders obvious forming a first set of fins of the plurality of fins (100);  and forming a second set of fins of the plurality of fins (200) adjacent to the first set of fins (100) of the plurality of fins, wherein the second section of the pattern hard mask is disposed atop the second set of fins (Col. 2 lines 6-47, Col. 3 lines 39-65 discloses substrate 20 with section 100 for a plurality of a first set of fins, section 200 with a plurality of a second set of fins with hardmask 24 in the first pattern and the second pattern).
With regards to claim 15, the modified teachings of Lee renders obvious wherein the first set of fins is etched to a first fin height (100) wherein the first fin height is less than a second fin height of the second set of fins of the plurality of fins (200) (Col.3 lines 1-3, 55-65. discloses wherein the ratio of the fin heights may be greater than about 1.25; wherein the first fin higher is less than the second fin height)
With regards to claim 16, Lee discloses a method comprising: providing a patterned hard mask (24) over a substrate (20) (Figure 1), the patterned hard mask including a first section (100) and a second section (200) (Figure 1); providing a mask (234) over second section (200) of the pattern hardmask (Figure 8); performing a plasma treatment through an opening of the mask (24) wherein the plasma treatment 100) of the pattern hard mask (Figure 8); and performing an etch process to the substrate to form a first set of (138) and a second set of fins (238) (Figures 1, 7, 8 and 10 ) (Col. 2 lines 6-38, Col. 3 lines 39-65). 
Lee does not explicitly disclose wherein the first section of the patterned hardmask is etched faster and the first set of fins are etch faster than the second section of the pattern hardmask and second set of fins.
However Lee discloses performing an ion implantation treatment wherein the treatment implants a number if impurities at a desired concentration to provide regions 30_1 which etches at a different rate of 30_2 in order to provide height differences  (Col. 3 lines 1-3, 39-67) wherein the first section of the patterned hardmask is etched faster and the first set of fins are etch faster than the second section of the pattern hardmask and second set of fins.
It would have been prima facie
With regards to claim 17, the modified teachings of Lee renders obvious wherein the mask is removed following the plasma treatment (Col. 3 lines 41-46 Figure 10).
With regards to claim 19, the modified teachings of Lee renders obvious wherein the first set of fins is etched to a first fin height (100) wherein the first fin height is less than a second fin height of the second set of fins of the plurality of fins (200) (Col.3 lines 1-3, 55-65. discloses wherein the ratio of the fin heights may be greater than about 1.25; wherein the first fin higher is less than the second fin height)
With regards to claim 20, the modified teachings of Lee renders obvious wherein the plasma treatment is an ion assisted directional plasma treatment (Col. 3 lines 4-65 discloses wherein the treatment implants a number if impurities at a desired concentration to provide regions 30_1 which etches at a different rate of 30_2 in order to provide height differences wherein the depth of the ion implantation can be adjusted).

Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (U.S. Patent 8,941,153), as applied to claims 1-5, 7-12, 14-17 and 19-20, in further view of YU et al (U.S. Patent 7,902,035).
With regards to claims 6, 13 and 18, the modified teachings of Lee renders obvious the limitations 1, 19 and 16 respectively as previously discussed. 
However the modified teachings of Lee are silent as to wherein the first section of the patterned hardmask is removed without removing the second section of the patterned hardmask.
Lee discloses a method of etching comprising forms multiple fin heights in a  substrate (110) comprising providing a substrate comprising a hard mask layer (112, 116, 114), forming a mask layer 126 over a second layer and etching a first section form fins of a different height and removing a first section of the pattern mask without removing a second section of the patterned mask (Figures 1D-1E, Col 3 lines 11-25, Col. 4 lines 11-35) rendering obvious wherein the first section of the patterned hardmask is removed without removing the second section of the patterned hardmask.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the modified teachings of Lee to including the removing the hard mask in the first section without removing the hard mask from the second section as rendered obvious by Yu because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of achieving the desired etching of fin of various heights using the hardmask mask removal as rendered obvious by Yu. MPEP 2143D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713